Citation Nr: 1032129	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Whether the appellant has basic eligibility for VA death 
pension benefits.   
 
3.  Whether the appellant has legal entitlement to accrued 
benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and T. D.




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran was in missing status from October 1944 to January 
1945 and he had recognized guerilla service from January 1945 to 
November 1945.  He also had Regular Philippine Army service from 
November 1945 to June 1946.  The appellant seeks benefits as his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 RO decisions.  A February 2008 RO 
rating decision denied service connection for the cause of the 
Veteran's death.  An additional February 2008 RO decision, in 
pertinent part, determined that the Veteran was not eligible for 
VA death pension benefits and that she had no legal entitlement 
to accrued benefits.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1993.  The death certificate 
lists the immediate cause of death as amoebic dysentery and a 
bleeding ulcer.  These disorders began many years after service 
and were not caused by any incident of service.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The Veteran did not possess the requisite service to qualify 
for VA death pension benefits for his surviving spouse.  

4.  The appellant's claim for accrued benefits was received more 
than one year after the Veteran's death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The appellant is not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2009).  

3.  The appellant has no legal entitlement to accrued benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claim as to whether the appellant has basic 
eligibility for VA pension benefits and the claim as to whether 
the appellant has legal entitlement to accrued benefits, the 
Board finds that because those claims are limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in June 2007, a 
rating decision in February 2008, a RO decision in February 2008, 
a statement of the case in October 2008, and correspondence in 
November 2009.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  Additionally, the November 2009 
correspondence (noted above) essentially notified the appellant 
of the information required to comply with the requirements 
indicated in Hupp, supra.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a January 2010 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  As the Board has 
found that there is no in-service treatment for amoebic 
dysentery, a bleeding ulcer, or any other gastrointestinal 
disorders, and that there is no treatment for any such disorders 
for many years thereafter, the Board finds that an opinion 
regarding the etiology of the Veteran's cause of death need not 
be obtained in this case.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran under certain 
circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married 
to the veteran: (1) one year or more prior to the veteran's 
death; or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or (3) prior 
to January 1, 1957, if the veteran served (as in the present 
case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

I.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
Service incurrence will be presumed for tuberculosis if manifest 
to a degree of 10 percent or more within three years after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

The Veteran had recognized guerilla service from January 1945 to 
November 1945 and he had service in the Regular Philippine Army 
from November 1945 to June 1946.  38 U.S.C.A. § 107(a) authorizes 
the payment of DIC benefits based upon service as a recognized 
guerilla.

The appellant apparently contends that the amoebic dysentery and 
bleeding ulcer that caused the Veteran's death began during his 
period of service.  She also alleges that the Veteran was a 
prisoner of war (POW) and that she should be entitled to benefits 
on that basis.  

As an initial matter, the Board observes, as noted above, that 
the appellant contends that the Veteran was a prisoner of war and 
that she is therefore entitled to DIC benefits under the 
provisions of the Former Prisoners of War Benefits Act of 1981, 
and the Veterans Benefits and Services Act of 1988. Former 
Prisoners of War Benefits Act of 1981, Pub. L. No. 97-37, 95 
Stat. 935 (1981); Veterans Benefits and Services Act of 1988, 
Pub. L. 100-322, 102 Stat. 487 (1988).  The Board notes, however, 
that the Veteran's available service personnel records, as 
verified by the United States service department, do not verify 
any POW status, and the appellant therefore is not entitled to 
the protection of above-cited laws.  The Board also observes that 
an October 2007 RO administration decision specifically found 
that the Veteran may not be recognized as a former POW.  
Accordingly, the Board will proceed with an analysis as to 
whether the appellant's claim may be awarded on other grounds.  

The Veteran's service treatment records for all his periods of 
service are apparently not available.  

Post-service private treatment records, and records from the 
Republic of the Philippines, Department of Health, Regional 
Health Office No. 2, Kalinga-Apayao Provincial Hospital, show 
treatment for disorders, including pulmonary tuberculosis and 
amoebic dysentery.  

An undated report, apparently from the Republic of the 
Philippines, Department of Health, Regional Health Office No. 2, 
Kalinga-Apayao Provincial Hospital, and signed by Dr, R. E. 
Detol, indicated that the Veteran was confined/treated at that 
hospital from March 12, 1975, to March 30, 1975.  The final 
diagnosis was pulmonary tuberculosis residuals and a fracture of 
the right tibia.  An undated X-ray report, as to the Veteran's 
chest, from that facility indicated that the Veteran had haziness 
in the right upper lung zone with increased bronchovascular 
swelling and that he had increased bronchovascular swelling in 
his left lung.  The diagnosis was pulmonary tuberculosis, 
minimal.  

A July 1983 certificate of treatment and confinement, apparently 
from a private hospital, and signed by D. A. Domingo, M.D., noted 
that the Veteran was treated/confined in that facility from June 
6, 1983, to June 8, 1983, with a diagnosis of amoebic dysentery.  

A February 1984 certificate of treatment and confinement, 
apparently from a private hospital, and signed by Dr. Domingo, 
M.D., reported that the Veteran was treated/confined in that 
facility from February 10, 1984, to February 12, 1984, with a 
diagnosis of arthritis of the lumbosacral spine.  

A January 1986 certificate of treatment and confinement from 
Kabugao District Hospital indicated that the Veteran was 
confined/treated in that facility from January 14, 1986, to 
January 16, 1946, with diagnoses of polyneuritis, secondary to a 
vitaminosis (vitamin B deficiency), and arthritis, chronic, 
lumbosacral.  

The Veteran died in December 1993.  The death certificate lists 
the immediate cause of death as amoebic dysentery and a bleeding 
ulcer.  

The Veteran was not service-connected for any disorders during 
his lifetime.  

The Board observes that there is no medical evidence of amoebic 
dysentery, a bleeding ulcer, or any other gastrointestinal 
disorders, during the Veteran's periods of service or for decades 
after service.  The probative medical evidence does not suggest 
that any such disorders were related to any incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, amoebic 
dysentery and a bleeding ulcer, were incurred in or aggravated by 
service or were proximately due to or the result of any disease 
or injury incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  


II.  Death Pension

The appellant essentially claims that her deceased husband had 
recognized guerilla service and USAFFE service, and that she is 
entitled to VA death pension benefits.  She also alleges that the 
Veteran was a POW.  

As an initial matter, and as discussed above, the Board notes 
that the Veteran's available service personnel records, as 
verified by the United States service department, do not verify 
any POW status, and the appellant therefore is not entitled to 
the protection of above-cited laws.  The Board also observes that 
an October 2007 RO administration decision specifically found 
that the Veteran may not be recognized as a former POW.  
Accordingly, the Board will proceed with an analysis as to 
whether the appellant's claim may be awarded on other grounds.  

The available service personnel records indicate that the Veteran 
was in missing status from October 1944 to January 1945 and he 
had recognized guerilla service from January 1945 to November 
1945.  He also had Regular Philippine Army service from November 
1945 to June 1946.  

A February 1979 certification from the Armed Forces of the 
Philippines, General Headquarters, Ministry of National Defense, 
noted that the Veteran was inducted in November 1941, with the 
Headquarters Service Company, 11th Division (F-23), and that he 
was processed in March 1946.  There was a notation that the 
Veteran's military status was USAFFE.  

A November 1985 certification from the Armed Forces of the 
Philippines, General Headquarters, Ministry of National Defense, 
noted that the Veteran was inducted in November 1941, with the 
Headquarters Service Company, 11th Division (F-23), and that he 
was processed in March 1946.  It was also reported that the 
Veteran was a POW from April 1942 to December 1942.  There was a 
further notation that his military status was USAFFE.  

A July 1988 certification from the Armed Forces of the 
Philippines, General Headquarters, Department of National 
Defense, indicated that according to records, the Veteran was in 
beleaguered status from December 1941 to April 1942 and that he 
was a POW from April 1942 to December 1942.  It was also reported 
that the Veteran was in no casualty status from December 1942 to 
October 1944 and in missing status from October 1944 to November 
1945.  The certification indicated that the Veteran joined the 
guerillas and his name was carried as a corporal in the approved, 
revised, reconstructed, guerilla roster of F Company, 2nd 
Battalion, with a date of recognition in January 1945, with a 
revised date of recognition of May 1942.  It was also noted that 
the Veteran's period of service commenced in October 1944 
(guerilla roster of 1948).  

The Veteran died in December 1993.  The death certificate lists 
the immediate cause of death as amoebic dysentery and a bleeding 
ulcer.  

A March 2003 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, reported that the Veteran was inducted in November 1941, 
with the Headquarters Service Company, 11th Division (F-23), and 
that he was processed in November 1945.  It was noted that the 
Veteran also served with F Company, 2nd Battalion, 11th Infantry, 
USAFFE, with a date of recognition in January 1945 and a revised 
date of recognition from May 1942 to October 1942.  There was a 
notation that the Veteran's military status was USAFFE/guerilla.  

The VA is bound by the service department's certification as to 
the Veteran's military service.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992).  As discussed above, the service department 
has certified that the Veteran was in missing status from October 
1944 to January 1945 and he had recognized guerilla service from 
January 1945 to November 1945.  He also had Regular Philippine 
Army service from November 1945 to June 1946.  

In light of the above, the certifications from the Armed Forces 
of the Philippines (noted above) submitted by the appellant, to 
include any references to the Veteran being a POW, fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as the certifications are not official documents of 
the appropriate United States service department, and are without 
the official seal.  The documents, therefore, are not acceptable 
as verification of the appellant's deceased spouse's service for 
the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 
747 (Fed. Cir. 1997).  

While the Veteran served during wartime, his service as a 
recognized guerilla from January 1945 to November 1945, and his 
service in the Regular Philippine Army from November 1945 to June 
1946, does not qualify the appellant for entitlement to VA death 
pension benefits.  Persons with service in the Philippine 
Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), 
including the recognized guerrillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress shall not 
be deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds 
that the appellant is not eligible for the requested benefit.  
While the Veteran's service, as described above, may be 
sufficient for certain VA purposes (such as compensation), it is 
not the type of service that can qualify a claimant for certain 
VA benefits, such as a non-service- connected death pension in 
this case.  

This is a case where the law is dispositive.  Basic eligibility 
for death pension benefits is precluded based on the service of 
appellant's spouse.  Therefore, the Board must deny the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III.  Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's 
service.

Although a veteran's claim terminates with that veteran's death, 
a qualified survivor may carry on, to a limited extent, a 
deceased veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 
Vet. App. 42 (1994).  While an accrued benefits claim is separate 
from a veteran's service connection claim filed prior to death, 
the accrued benefits claim is derivative of the veteran's claim.  
Thus, an appellant takes the veteran's claim as it stood on the 
date of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by 
the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due to 
the veteran but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or dependent 
parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2007).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 U.S.C. § 
5121(a) (West Supp. 2008)) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full amount 
of award for accrued benefits.  That revision applies only to 
deaths occurring on or after December 16, 2003.  As the Veteran 
died in December 1993, the revision is not applicable to this 
claim.

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the 
Veteran did not have any claims pending at the time of his death.  
Additionally, the appellant did not specifically file her claim 
for accrued benefits until June 2007, over thirteen years after 
the Veteran's death in 1993.  Thus, her claim was not timely 
filed.  The Board observes that the appellant did file a claim 
for reimbursement of burial expense, plot allowances, and an 
American flag, in January 1946.  The Board notes, however, that 
she did not claim legal entitlement to accrued benefits at that 
time.  The Board further observes that the appellant also filed a 
claim for VA death benefits, although apparently not accrued 
benefits, in September 2003.  The September 2003 claim was over 
nine years after the Veteran's death in 1993.  

In an issue such as this one, where the law and not the evidence 
is dispositive of the issue before the Board, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, entitlement to accrued benefits is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  

Legal entitlement to accrued benefits is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


